Title: To George Washington from Bernard Xavier Philippe de Marigny de Mandeville, 31 August 1781
From: Mandeville, Bernard Xavier Philippe de Marigny de
To: Washington, George


                        Monsieur Le Général
                            
                                31 August 1781
                            
                        
                        Monsieur Le Major hunter que votre Excellence Envoya à Monsieur le Comte De Grasse ayant Eu Dans le trajet
                            qu’il avoit à faire pour Se rendre à L’armée navale, Connoissance De la Division De nos vaisseaux que j’ai l’honneur De
                            commander pour bloquer la Riviere D’york S’est Donné la peine de venir à mon Bord pour que Je pusse lui Donner Les
                            connoissances que votre Excellence Desireroit avoir relativement aux operations faites ou à faire; Comme j’ai toujours Eté
                            chargé Du Blocus de La Riviere, mission qui me tient Eloigné Du gros de notre armée Je Suis on ne peut pas moins instruit
                            et je ne pourrois que très imparfaitement Satisfaire aux Desirs De votre Excellence mais J’ai Engagé Monsieur hunter à
                            Defendre au cap harvey ou notre armée Est mouillée Et ou il trouvera Monsieur Le Comte De Grasse qui repondra Surement à
                            La Lettre que votre Excellence Lui Ecrit De façon à vous instruire De tout. 
                        Monsieur Le Major hunter m’assure, Monsieur Le Général, que votre Excellence Desireroit procurer aux
                            vaisseaux De Sa Majesté trés chrestienne quelques uns Des adoucissements qu’une Longue navigation rend Si necessaires Et
                            Si bienfaisants aux marins. Dans cette confiance J’oserois Demander à votre Excellence quelques Beufs avec Du fourage pour
                            La nouriture De ces Beufs En quantité Suffisante pour me mettre à même De procurer quelques jours De viande fraiche aux
                            Equipages De trois vaisseaux, montant à cinq cents hommes chaque, Et D’une grosse fregate que Jai icy Sous mes ordres; ce
                            Sera une Douceur pour la quelle Je prie votre Excellence D’agréer ma bien Sincere reonnoissance. Je Suis avec Le respect Le plus Sincére Monsieur Le Général De votre Excellence Le trés humble et trés
                            obéissant Serviteur 
                        
                            Bernard De Marigny 
                        
                    